Citation Nr: 9923858	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-16 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether a July 1987 rating decision, which reduced the 
disability evaluation assigned the veteran's service-
connected schizophrenia, schizoaffective type, from 50 
percent to 30 percent, was clearly and unmistakably 
erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1973 to June 
1977.  He was on the Temporary Disability Retired List 
(TDRL), from June 22, 1977, until February 21, 1980.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an April 1998 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which held that there 
was no clear and unmistakable error (CUE) in a July 1987 
rating decision of the RO, which reduced the disability 
evaluation assigned the veteran's service-connected 
schizophrenia, schizoaffective type, from 50 percent to 30 
percent.

In his August 1998 NOD, the veteran submitted a claim that an 
August 1985 rating decision, which continued a 50 percent 
disability evaluation for the veteran's service-connected 
schizophrenia, but found the claim "abandoned" from June 1, 
1969, to September 23, 1984, constituted CUE.  In written 
argument submitted in July 1999, the veteran's representative 
raised claims of CUE in RO rating reduction decisions in 1989 
and 1994.  Because these claims have not been developed for 
appellate consideration, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In a July 1987 rating decision, the RO reduced the 
disability evaluation assigned the veteran's service-
connected schizophrenia, schizoaffective type, from 50 
percent to 30 percent; although the veteran submitted a 
notice of disagreement in February 1988, and a statement of 
the case was issued in March 1988, the veteran did not file a 
substantive appeal within one year of the July 1987 rating 
decision, and that decision became final.

2.  The rating decision of July 1987 that reduced the 
disability evaluation assigned the veteran's service-
connected schizophrenia from 50 percent to 30 percent was in 
accordance with the applicable law and regulations and was 
adequately supported by the evidence then of record.  


CONCLUSION OF LAW

The rating decision of July 1987, which reduced the 
disability evaluation assigned the veteran's service-
connected schizophrenia from 50 percent to 30 percent, was 
not clearly and unmistakably erroneous.  38 U.S.C. 
§ 3012(b)(6) (U.S. Government Printing Office 1983); 
38 U.S.C.A. § 5112(b)(6) West 1991); 38 C.F.R. §§ 3.105(a), 
(e), 4.132, Diagnostic Code 9203 (1987); 38 C.F.R. 
§ 3.105(a), (e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his claim of entitlement to service 
connection for schizophrenia in June 1977.  By a rating 
decision dated in July 1977, service connection was granted, 
and a 50 percent disability evaluation assigned, for 
schizophrenia, schizoaffective type, chronic, moderate 
paranoid and hebephrenic features, considerable social and 
industrial impairment, competent.

In July 1977, the veteran received a VA Form 21-523, 
Disallowance Disability or Death Claim, because he was in 
receipt of retired pay.

In May 1980, the RO received retired pay information from the 
U.S. Air Force, which stated that the veteran was removed 
from TDRL on February 21, 1980, and received $5,414.40 in 
severance pay.

In February 1981, the RO informed the veteran it had received 
information noting that he was released from TDRL.  The RO 
noted that the veteran's claim for disability compensation 
was denied in July 1977 because he was in receipt of retired 
pay.  The letter stated that it would be to the veteran's 
"advantage to reopen your claim for disability compensation 
at this time."  The veteran was also advised that he would 
not be entitled to receive disability compensation until his 
$5,414.40 in severance pay was recouped, and that 
"[t]herefore, it is most important that you reopen your 
claim as soon as possible."

The veteran reopened his claim for disability compensation in 
May 1982, and September 1984, requesting reevaluation of his 
service-connected nervous condition in May 1982.  

In December 1984, the RO issued a deferred rating decision, 
which stated that the veteran did not report for his 
scheduled examination, that the disability was not static, 
and that benefits should be adjusted in accordance with 
38 C.F.R. § 3.655(a).

The veteran informed the RO in December 1984 that he was 
unable to report for his VA examination scheduled in November 
1984 due to being out of his home state.  He listed his new 
address as Route 2, Box 63, Cynthiana, Kentucky 41031.

In December 1986, the veteran was advised that he would 
receive notice to report for a VA examination.  This letter 
was sent to 249 East Reynolds Road, Lexington, Kentucky  
40503.

Later in December 1986, a change of address was processed in 
the "master record" showing the veteran's address as Route 
1, Box 111, Dix Drive, Wilmore, Kentucky  40390.  However, 
this change was apparently not entered in the "claims 
processing data base."  

In July 1987, the RO issued a rating decision which reduced 
the evaluation assigned the veteran's service-connected 
schizophrenia from 50 percent to 30 percent, effective 
October 1, 1987, based upon the report of a VA examination 
dated in March 1987.  On that report, the veteran listed his 
address as Route 1, Box 111, Wilmore, Kentucky  40390.  
However, the VA Form 21-8947, Compensation and Pension Award, 
dated July 8, 1987, and referencing the July 6, 1987, 30 
percent disability compensation award, listed the veteran's 
address as 249 East Reynolds Road, Lexington, Kentucky  

The veteran filed a notice of disagreement with the reduction 
in February 1988.  He also stated that he never received a 
notice of the reduction, and believed that the 50 percent 
disability evaluation should be restored.  The veteran listed 
his address as Route 1, Box 111, Wilmore, Kentucky  40390.  
While a statement of the case was issued in March 1988, the 
veteran did not file a substantive appeal.

The disability evaluation assigned the veteran's service-
connected schizophrenia was reduced to 10 percent in a 
September 1989 rating decision (pursuant to 38 C.F.R. 
§ 3.105(e)), reduced to noncompensable in an April 1991 
rating decision (due to failure to report for a VA 
examination), and increased to the current 10 percent in a 
May 1999 rating decision.

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of clear and 
unmistakable error.  The applicable regulation provides that 
previous determinations which were final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

To establish a valid claim of CUE, " '[t]he claimant, in 
short, must assert more than a disagreement as to how the 
facts were weighed or evaluated.' "  Luallen v. Brown, 8 
Vet. App. 92, 94 (1995), quoting Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).  Furthermore, in order for a 
claim of CUE to be reasonably raised, "the [appellant] must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, 'persuasive reasons must be given 
as to why the result would have been manifestly different but 
for the alleged error.' "  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), quoting Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(emphasis in original).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell, 3 Vet. App. at 
313-14.  

Therefore, in order to determine whether the July 1987 rating 
decision involved CUE, the Board must review the evidence 
which was of record at the time of that rating decision.  A 
determination of clear and unmistakable error must be based 
on the record and the law that existed at the time of the 
prior unappealed decision.  See Eddy, 9 Vet. App. at 57 
(citing Russell, 3 Vet. App. at 314; and Luallen, 8 Vet. App. 
at 95).

Evidence of record at the time of the July 1987 rating 
decision included the veteran's service medical records, 
which show that in February 1977, he had the onset of elation 
and hyperactivity.  He was hospitalized from April to May of 
1977.  The discharge diagnosis was schizophrenia, 
schizoaffective type, excited, with paranoid and hebephrenic 
features, chronic, moderate, manifested by thought disorder 
with grandiose and paranoid ideation, ideas of reference and 
influence, inappropriate affect, lack of insight, distorted 
judgment and sexual disturbance.  Following his discharge, a 
May 1977 Medical Board report diagnosed schizophrenia, 
schizoaffective type, chronic, moderate, paranoid and 
hebephrenic features, considerable social and industrial 
adaptation impairment.  

As stated above, the RO assigned a 50 percent disability 
evaluation for the veteran's service-connected schizophrenia 
in July 1977.

The veteran was hospitalized by VA in June 1984.  Mental 
status examination showed him to be cooperative, with good 
eye contact and no psychomotor activities.  There was no 
blocking or looseness of association, and speech was coherent 
and relevant.  Mood was euthymic, and affect was appropriate.  
The veteran denied any suicidal ideation or hearing of 
voices.  The veteran did report that he "sees things" but 
was vague about them.  He claimed that he slept "good" and 
that his appetite was "fair."  The veteran was oriented in 
four spheres, and his concentration, recent and remote 
memory, judgment, and insight were termed fair.  He was 
hospitalized for less than 24 hours.  The Axis I diagnosis 
was substance abuse (alcohol and marijuana).  The Axis II 
diagnosis was probable personality disorder.

VA psychiatric evaluation in February 1985 revealed the 
veteran to be rather quiet, with a moderately-depressed 
appearance.  He spoke in a low voice, but his conversation 
was coherent and relevant.  He was well-oriented, and 
described himself as a rather introverted person who enjoyed 
more solitary activities, or just being with his wife.  He 
was depressed because of his difficult financial situation 
and his inability to get a better job.  There were no 
hallucinations and no paranoid delusions noted.  The veteran 
showed some difficulty in concentration, but his memory was 
adequate and interpretation of proverbs was good, and he was 
not on medication.  The diagnosis was schizophrenia, chronic, 
in partial remission.  The examiner noted that there had been 
no episodes of manic or depressive features, and that the 
veteran's past adjustment had been characterized by social 
withdrawal, moderate depression, and emotional flattening, 
with a lack of energy and concentrated effort toward a 
definite occupational goal.

In March 1985, the RO confirmed and continued the veteran's 
50 percent disability evaluation for his service-connected 
schizophrenia, based on the February 1985 VA psychiatric 
evaluation.

By a rating decision dated in August 1985, the RO stated that 
the March 1985 rating decision constituted clear and 
unmistakable error in confirming and continuing a prior 
decision, inasmuch as a formal rating was needed, because 
evidence was insufficient to evaluate the veteran's claim 
from the period June 1, 1979, to September 23, 1984 (the date 
of the reopened claim).  Pursuant to 38 C.F.R. § 3.400(r), 
the RO corrected the rating to reflect a 50 percent 
disability evaluation from the veteran's service-connected 
schizophrenia from June 22, 1977, to May 31, 1979; evidence 
insufficient to evaluate the veteran's claim from the period 
June 1, 1979, to September 23, 1984, due to abandonment of 
the claim; and 50 percent from September 24, 1984.

Also of record at the time of the subject July 1987 rating 
reduction was the report of a VA examination dated in March 
1987, which revealed the veteran to be well-oriented to all 
three spheres, appropriately dressed, with good memory for 
both recent and remote events.  His mood was mildly to 
moderately depressed and his affect was appropriate.  He 
denied any suicidal or homicidal thoughts and feelings.  The 
veteran denied any visual hallucinations, but claimed he did 
become paranoid and felt people were watching him (at the 
post office, he stated he was in fact being observed through 
one-way mirrors).  He appeared to be of average intelligence, 
with poor insight into his problems and fair judgment.  
During the interview, the veteran seemed to be coherent, in 
good contact with reality, showed no thought disorder, and 
had no questions.  The veteran was not currently receiving 
any medication.  The Axis I diagnosis was toxic psychosis, in 
remission, necessitating no further treatment since discharge 
from service.  The examiner stated that the veteran may not 
need to be referred to mental hygiene clinic for evaluation, 
as he had not been receiving treatment and did not appear to 
need any at the present time.

The veteran's primary contention with respect to his CUE 
claim is that the record is silent for written notification 
to him regarding the reduction in the evaluation assigned his 
service-connected schizophrenia from 50 percent to 30 
percent, and the July 1987 rating which effectuated the 
reduction is void ab initio.  He claims that when he received 
his first reduced compensation check, he telephoned VA and 
filed a notice of disagreement.  He cites 38 C.F.R. 
§ 3.105(e) (1987) in support of his CUE claim filed in 
January 1998.  Section 3.105(e) stated that, with respect to 
a reduction in the evaluation of a service-connected 
disability, "[t]he reduction will be made effective the last 
day of the month in which a 60-day period from date of notice 
to the payee expires.  The veteran will be notified at his or 
her latest address of record of the action taken and 
furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence."  See also 
38 U.S.C. § 3012(b)(6) (U.S. Government Printing Office 1983) 
(recodified as 38 U.S.C.A. § 5112(b)(6) (West 1991)).

The RO claims that notification was properly provided to the 
veteran and there was no clear and unmistakable error, on the 
basis that the award providing for the reduction in 
compensation was processed on July 10, 1987, and provided for 
the release of a computed-generated letter within 10 days.  
The RO states that there is no evidence to indicate the 
letter (to show an effective date for the reduction of 
October 1, 1987) was not released.  

Review of the record, however, does indeed show that there is 
no evidence which informed the veteran of a proposed 
reduction (prior to issuance of the July 1987 rating 
decision) in the evaluation assigned his service-connected 
schizophrenia.  However, under the specific circumstances of 
this case, said failure results in harmless error to the 
veteran.  While the veteran was not notified of a proposed 
reduction in his disability evaluation, he has conceded (and 
the record reflects) that he filed a notice of disagreement 
to the July 1987 rating decision in February 1988.  A 
statement of the case was issued in March 1988.  However, the 
veteran failed to perfect his appeal.  Therefore, the July 
1987 rating decision became final.

Moreover, while the February 1988 NOD clearly stated "I 
never did receive a notice of reduction and I believe my 
benefits should be restored on date they were reduced due 
fact [sic] I have not received official notice" the veteran 
did not file a CUE claim until January 1998 (over 10 years 
after the July 1987 rating decision).  The Court has stated 
that the essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA regional 
office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
As such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo, 6 
Vet. App. at 44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed upon a claimant who attempts to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  The Board finds that 
the veteran has not met this burden.

Furthermore, with respect to the lack of evidence in the 
record that the veteran was notified of the proposed 
reduction of the disability evaluation assigned his service-
connected schizophrenia, the Court has held that even where 
the premise of an error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
See Fugo, 6 Vet. App. at 44, citing Russell, 3 Vet. App. at 
313; see also Crippen v. Brown, 9 Vet. App. 412, 425 (1996) 
(Kramer, J., concurring) (CUE requires "no more or less" 
than that a relevant law in existence at the time the rating 
decision was rendered was improperly applied or not applied, 
and that "but for" such application or non-application, the 
outcome on a merits-based issue would have been different).

The veteran also contends that his disability evaluation was 
reduced from 50 to 30 percent on the basis of only one 
examination, in violation of 38 C.F.R. § 3.344(a) (1987), 
which stated that certain disability ratings (in effect for 5 
years or more, pursuant to 38 C.F.R. § 3.344(c)) "will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been 
demonstrated."  The veteran's argument is unpersuasive.  
First, the 50 percent rating for the veteran's service-
connected schizophrenia had only been in effect since 
September 1984, pursuant to the August 1985 corrective rating 
of the RO.  Second, despite the veteran's contentions to the 
contrary, any asserted failure on the part of the rating 
agency to properly evaluate or interpret the evidence may not 
form a basis for a valid claim of CUE.  Damrel, 6 Vet. App. 
at 245-46.  The Board finds that, with respect to the 
evidence of record in July 1987, the veteran's CUE claim 
actually involves only disagreement as to how the evidence 
was weighed and evaluated by the RO in July 1987, and, as 
such, does not support a finding that there was any error, 
much less CUE, in the July 1987 rating decision.  Eddy, 9 
Vet. App. at 58.

Moreover, there is no indication that the July 1987 rating 
decision was not consistent with the evidence then of record.  
Said rating decision was also made in accordance with the 
then-applicable law regarding evaluation of mental disorders.  
See 38 C.F.R. § 4.132, Diagnostic Code 9203 (1987).  
Accordingly, the Board finds that the reduction in the 
disability evaluation assigned the veteran's service-
connected schizophrenia from 50 percent to 30 percent in July 
1987 was a reasonable exercise of adjudicatory judgment, and 
did not involve clear and unmistakable error.  

The Board concludes that the veteran has failed to establish 
a valid claim of CUE, and the claim will be denied as lacking 
in legal merit.  See Luallen, 9 Vet. App. at 96; Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Clear and unmistakable error not having been found to exist 
in a July 1987 RO rating decision as a matter of law, 
restoration of a 50 percent disability evaluation for 
service-connected schizophrenia, schizoaffective type, is 
denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

